Citation Nr: 0301589	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 055	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a March 5, 2002 rating decision, 
granting a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

M. R. L., Attorney at Law, represented by: Kenneth M. 
Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The veteran had active service from June 1945 to November 
1946.  

The appellant in the present case is an attorney who was 
retained by the veteran on March 3, 2000.  

This case comes before the Board of Veterans Appeals 
(Board), on appeal from a 2002 decision of the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO determined that the attorney 
was not eligible for fees based an award of TDIU to the 
veteran.  


FINDING OF FACT

There has been no final Board decision with respect to the 
issue of entitlement to service connection for TDIU.  


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's March 2002 award of 
TDIU.  38 U.S.C.A. 5904 (c) (West 1991 & Supp. 2002); 38 
C.F.R. 20.609 (c) (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a July 1996 rating decision, service connection for 
hearing loss and a back disability was denied.  By rating 
decision dated in March 1997, service connection for back 
and hearing loss disabilities was denied.  By rating 
decision dated in September 1997, the RO denied 
entitlement to service connection for degenerative disc 
disease/low back injury of the lumbar spine and denied 
entitlement to service connection for a hearing loss 
disability.  

In March 2000, the veteran entered into fee agreement with 
the appellant.  The agreement contemplated services with 
respect to the appeal to the Court and all proceedings for 
benefits before VA, and provided for a fee equal to 20 
percent of any past-due benefits awarded.  

In January 2000, the Board denied the veteran's claims of 
entitlement to service connection for residuals of a low 
back injury, including degenerative disc disease, and 
denied entitlement to service connection for a hearing 
loss disability.  

In a September 2000 Order, the Court vacated and remanded 
the matter to the Board.  In January 2000, the Board 
remanded the matter to the RO for additional development.  
In a May 22, 2001 Board decision, the veteran was awarded 
service connection for residuals of a back injury, to 
include degenerative disc and joint disease of the 
thoracic and lumbar spine, and granted service connection 
for a bilateral hearing loss disability.  

By rating decision dated in August 2001, the RO assigned a 
10 percent evaluation for a bilateral hearing loss 
disability, from September 13, 1995, and assigned a 60 
percent evaluation for degenerative disc and joint disease 
of the lumbar and thoracic spine, from March 28, 1996.  
The decision advised the veteran that he may be entitled 
to a TDIU and the RO provided him with the necessary 
forms.  

By rating decision dated in October 2001, the RO granted 
TDIU, from March 28, 1996.  

In November 2001, the RO granted attorney fees to the 
appellant, for past-due benefits awarded by reason of the 
award of service connection for a bilateral hearing loss 
disability and for degenerative disc and joint disease of 
the lumbar and thoracic spine. 

The record reflects that the veteran revoked the power of 
attorney given to appellant, effective December 26, 2001.  

In January 2002, the RO determined that the appellant was 
not eligible for attorney fees based on the veteran's 
award of TDIU.  

In his February 2002 notice of disagreement, the 
appellant's attorney asserted that the appellant was 
entitled to a percentage of the past due benefits awarded 
to the veteran by reason of the award of TDIU, arguing 
that the RO misapplied the law and did not apply precedent 
decisions of the Court.  

Criteria

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney may charge a fee for such 
representation only after the Board makes a final decision 
on a case and only if the attorney is retained with 
respect to that case within one year from the date of the 
Board decision.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 
20.609(c)(1) and (3).  

Analysis

The issue in this case is whether the appellant is 
entitled to attorney fees in association with past-due 
benefits awarded for TDIU.  Initially, the Board notes 
that the issue of entitlement to attorney fees in this 
matter was first addressed by the RO in letters dated in 
September 2001 and November 2001, and specifically as to 
TDIU in a January 2002 letter.  See Scates v. Gober, No. 
97-875 (U.S. Vet. App. Aug. 14, 2000).  

In essence, the appellant contends that but for the grants 
of service connection in the March 2001 Board decision, 
the veteran would not have been granted TDIU.  Therefore, 
he claims that he is entitled to the specified percentage 
of past-due benefits awarded to the veteran based on the 
award of TDIU.  

The Board finds that the appellant is not entitled to 
attorney fees for past-due benefits awarded in association 
with a grant of TDIU.  First, there is no final Board 
decision with respect to a TDIU.  Next, it was not until 
the August 2001 rating decision, in which the percentage 
disability evaluations were assigned, that the issue of 
TDIU was raised.  See In the Matter of the Fee Agreement 
of Mason, 13 Vet. App. 79 (1999).  38 C.F.R. § 4.16 
(2002).  

It has been argued that the TDIU was based on the back 
disability.  However, this mischaracterizes the facts and 
the decision of the RO.  The award of TDIU was not based 
solely on the back disability.  More specifically, in 
addition to the 60 percent evaluation assigned for the 
back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, the RO also assigned a 10 percent evaluation for a 
left ankle disability under Diagnostic Code 5271, a 10 
percent evaluation for a hearing loss disability under 38 
C.F.R. § 4.86, Diagnostic Code 6100, and a 10 percent 
evaluation for a cold weather injury to the left hand 
under 38 C.F.R. § 4.110, Diagnostic Code 7199-7122, which 
was increased to 30 percent, from October 9, 2001.  Thus, 
it is clear that the RO granted TDIU on the combination of 
disabilities rather than solely on the basis of the back 
disability or even the just the back disability coupled 
with the hearing loss disability.  

In regard to In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997), the fact pattern in that case is dramatically 
dissimilar to the fact pattern in the instant case.  In 
Cox, the issue was an increased rating claim, with a 
statement by the veteran to the effect that he was having 
a hard time working.  In contrast, the issue in this case 
was service connection for a back and a hearing loss 
disability rather than the degree of impairment.  Unlike 
Cox, there was no failure of the Board to adjudicate a 
TDIU claim that was properly before it.  The TDIU claim 
was neither reasonably raised to the Board nor was it the 
subject of a Board decision.  The Board notes that Vargas-
Gonzalez v. Principi, 15 Vet. App. 222 (2001) does not 
establish that TDIU is a "downstream" issue of a service 
connection claim.  Id. at 229.  

In summary, without a final Board decision with respect to 
the issue of entitlement to TDIU, the attorney is not 
entitled to past-due benefits stemming from the RO's grant 
of TDIU.  38 U.S.C.A. 5904(c) (1) (West 1991 & Supp. 
2002); 38 C.F.R. 20.609 (c) (1) (2002).  Therefore, there 
is no legal basis for awarding fees from past-due benefits 
associated with this issue.  


ORDER

Eligibility for payment of attorney fees from past-due 
benefits resulting from a rating decision of March 5, 2002 
granting TDIU, is denied. 

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



